Epitomized Statement
This case comes before the Supreme Court of Ohio on motion to certify. Michael Davis was a duly acting Chief of Police in the city of Bellaire, and John Wyatt was Mayor of that city. On Nov. 29, 1922. Wyatt removed and discharged Davis and filed the order of removal with the Civil Service Commission and appointed another Chief of Police. The reasons given for Davis’s removal were incompetency, insubordination, neglect of duty, discourteous treatment, failure to obey orders, and for the public good and service. Davis appealed the removal to the Civil Service Commission, but the Mayor’s order of removal was sustained.
The Chief claimed that his removal from office by the Mayor was not upon complaint and hearing as provided by Sec. 38 of Art. 2 of the Ohio Constitution, and also that it was contrary to Sec. 5 of Art. 1 of the Ohio Constitution. The removal was sustained by the Common Pleas, whereupon the accused prosecuted error to the Court of Appeals. In sustaining the judgment, the Court of Appeals held that the charges against Davis were sustained by the evidence and that no error was committed in removing him from office. The principal questions for the consideration of the Supreme Court are::
1. Is 486-17a GC. inconsistent with Sec. 38, Art. 2, of the Ohio Constitution?
2. Was Art. 38, Sec. 2, of the Ohio Constitution complied with in the removal of Davis from office?
3. Did the Mayor have authorit" to remove the police officer without giving him an opportunity to have a hearing on the charges preferred against him?